Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-8 are allowable because the most relevant prior art does not disclose or make obvious a control method of a cooking apparatus which includes a storage container configured to store water and a steam generator to receive the water from the storage container and a float-less switch configured to sense a level of water, the control method comprising the particular spatial arrangement of the water supply pump and the drain pump in relation to a water storage container wherein the storage container is connected to one end of the water supply pump and the drain pump by a first connection pipe, and a steam generator is connected to the other end of the water supply pump and the drain pump by a second connection pipe is not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 1-8 are allowable. The restriction requirement among species A-D, as set forth in the Office action mailed on 02/10/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/10/2020 is partially withdrawn.  Claims 4-8, directed to species B or C are no longer withdrawn from consideration because the claim(s) s 9-20, directed to species B-D remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JORGE A PEREIRO/Primary Examiner, Art Unit 3799